Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application JP 2018-085234 filed on 04/26/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 09/20/2022. This Action is made FINAL.
Claims 1-21 are pending for examination.

Regarding the objection(s) to the specification, (title and abstract) the examiner finds applicant’s amendment(s) to the specification filed 09/20/2022 acceptable and withdraws the objection(s) to the specification (title and abstract).   

Regarding the objection(s) to claims, the examiner finds applicant’s amendment(s) to the claim(s) filed 09/20/2022 acceptable and withdraws the objection(s) to the amended claim(s), except as noted below.
Objections to claims 11 and 12 regarding “a recovery request notification to manual driving” is maintained. 
A new objection to claim 19 is outlined below, introduced through the amended limitations.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 09/20/2022 provide sufficient structure to overcome the means plus function invocation. The claims do not invoke 35 U.S.C. §112(f).

Regarding the rejection of claim 21 under 35 U.S.C. §101, applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 09/20/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-21 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 09/20/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-21 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Rejection of Independent Claims 1, 14, and 19-21 
The Applicant submits that the combination of Goto and Miyahara does not teach, suggest or render obvious at least, for example, the newly presented feature of "the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle," as recited in amended independent claim 1. 

The Applicant submits that amended independent claims 14 and 19-10 are also not taught, suggested or rendered obvious over Goto and Miyahara at least for the reasons stated above with regard to amended independent claim 1”, (Remarks, page 14)
Regarding point a, a new grounds of rejection necessitated by applicant' s amendment, in view of previously cited Aoi et al. (US 20190056732 A1), is outlined below in point e. 

“Rejection of Dependent Claims 2, 10, 11, 13, 15, and 16 
The Applicant respectfully submits that claims 2, 10, 11, 13, 15, and 16 are not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claims 1 or 14, respectively. Furthermore, each of dependent claims 2, 10, 11, 13, 15, and 16 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 2, 10, 11, 13, 15, and 16 are believed to be patentable”, (Remarks, page 15)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claims 1 and 14, the rejection of dependent claims 2, 10, 11, 13, 15, and 16 under 35 U.S.C. §103 is maintained. 

“Rejection of Dependent Claims 3 and 4 
Rogers does not remedy the above-noted deficiency of Goto and Miyahara. Accordingly, the Applicant respectfully submits that claims 3 and 4 are not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1. Furthermore, each of dependent claims 3 and 4 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 3 and 4 are believed to be patentable.”, (Remarks, page 15)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 3 and 4 under 35 U.S.C. §103 is maintained. 

“Rejection of Dependent Claims 5-9 and 12 
Stempora does not remedy the above-noted deficiency of Goto and Miyahara. Accordingly, the Applicant respectfully submits that claims 5-9 and 12 are not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1. Furthermore, each of dependent claims 5-9 and 12 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 5-9 and 12 are believed to be patentable.”, (Remarks, pages 15-16)
Regarding point d, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 5-9 and 12 under 35 U.S.C. §103 is maintained. 

“Rejection of Dependent Claims 17 and 18 
Aoi does not remedy the above-noted deficiency of Goto and Miyahara. Accordingly, the Applicant respectfully submits that claims 17 and 18 are not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 14. Furthermore, each of dependent claims 17 and 18 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 17 and 18 are believed to be patentable.”, (Remarks, page 16)
Regarding point e, Aoi teaches the amended limitation of "the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle" as recited in amended independent claim 1 and similar independent claims.
 Aoi teaches an automated driving assistance apparatus that determines a manual driving recovery time (the manual driving recoverable time) using image processing on images of the driver (is based on learning data which is set for a driver of the vehicle) from a camera that indicates the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle). Aoi, see at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving. For clarity, the image processing taught by Aoi requires data for image recognition specific to drivers in vehicles performing certain tasks, which constitutes “learning data which is set for a driver of the vehicle”.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).
Therefore, Aoi teaches the amended limitations of the independent claims. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11, 12, 19 are objected to because of the following informalities.
Claim 11 recites “... to control output of an alarm at an output time of a recovery request notification to manual driving”, should read — ... to control output of an alarm at an output time of a recovery request notification [[to]]for manual driving —. 
Claim 12 recites “... to control vibration start processing at an output time of a recovery request notification to manual driving”, should read — ... to control vibration start processing at an output time of a recovery request notification [[to]]for manual driving —. 
Claim 19 recites “wherein the manual driving recoverable is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle”, should read —wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle—. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2019/0126942 A1) in view of Miyahara et al. (US 2020/0231181 A1) and Aoi et al. (US 20190056732 A1), henceforth known as Goto, Miyahara, and Aoi, respectively.
Goto, Miyahara, and Aoi were first cited in a previous Office Action. 

Regarding claim 1, Goto discloses:
An information processing device wearable on a human body, the information processing device comprising: 
(Goto,
See at least FIG. 1: (2); FIG. 5; ¶[0040]: examples of the portable terminal 2 include... a smart watch; ¶[0074]-¶[0075]: (CPU);
Where portable terminal 2 (An information processing device) is a smart watch (wearable on a human body))

a display unit configured to: 
[output section information of an automatic driving section and a manual driving section on a traveling route of a vehicle; and] display first data by which a manual driving recoverable time to reach the manual driving section is confirmable,
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: remaining time to automatic driving section end;
Where portable terminal 2 includes display 210 (a display unit) that displays a remaining time in the automatic driving section until the manual driving section (configured to: [...] display first data by which a manual driving recoverable time to reach the manual driving section is confirmable)).

Goto fails to explicitly disclose a display unit configured to output section information of an automatic driving section and a manual driving section on a traveling route of a vehicle and wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[a display unit configured to:] output section information of an automatic driving section and a manual driving section on a traveling route of a vehicle; and [display first data by which a manual driving recoverable time to reach the manual driving section is confirmable].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 ([a display unit]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section ([configured to:] output section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a vehicle), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section (and [display first data by which a manual driving recoverable time to reach the manual driving section is confirmable])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 

The combination of Goto and Miyahara fails to teach wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Aoi teaches:
wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle.
(Aoi, 
See at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving;
Where the automated driving assistance apparatus determines a manual driving recovery time (wherein the manual driving recoverable time) using image processing on images of the driver (is based on learning data which is set for a driver of the vehicle) from a camera that indicate the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).


Regarding claim 2, Goto Miyahara, and Aoi teach the information processing device according to claim 1. Miyahara further teaches:
wherein the display unit is further configured to display second data by which an output time of a recovery request notification to manual driving is confirmable.
(Miyahara,
See at least FIG. 9: (25); FIG. 10, FIG. 11; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0094]: “automatic driving cancellation preparation section”; ¶[0095];
Where notification unit 13 uses display 25 (wherein the display unit) to display FIG. 10 and FIG. 11 that shows a remaining time (is further configured to display second data by which an output time) to the “automatic driving cancellation preparation section”, i.e. a section to prepare for manual driving (of a recovery request notification to manual driving is confirmable)).


Regarding claim 10, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. Miyahara further teaches:
further comprising a central processing unit configured to output the section information which indicates each section of the automatic driving section and the manual driving section on the traveling route of the vehicle, and a takeover section set between the automatic driving section and the manual driving section, and the first data.
(Miyahara,
See at least FIG. 1, FIG. 4, ¶[0052]: operation authority management apparatus 10 implemented by a processor; FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0094]: “automatic driving cancellation preparation section”, “automatic driving cancellation preparation section”; ¶[0042]: “automatic driving prohibition section”;
Where notification unit 13 uses display 25, controlled by operation authority management apparatus 10 implemented by a processor (further comprising a central processing unit), to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (configured to output the section information which indicates each section of the automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and the manual driving section on the traveling route of the vehicle), and “automatic driving cancellation preparation section”, i.e. a section to prepare for manual driving between the automatic and manual driving sections (and a takeover section set between the automatic driving section and the manual driving section), and displays a time to each section, as shown in FIG. 10 (and the first data)).


Regarding claim 11, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. Goto further discloses:
further comprising a central processing unit configured to control output of an alarm at an output time of a recovery request notification to manual driving.
(Goto,
See at least FIG. 1, ¶[0073]-¶[0075]: CPU; FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2, implemented by a CPU (further comprising a central processing unit), includes display 210  that displays a banner or a pop-up display (configured to control output of an alarm m) when switching from automatic driving to manual driving (at an output time of a recovery request notification to manual driving)).


Regarding claim 13, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. Goto further discloses:
wherein the information processing device is a wristwatch-type terminal.
(Goto,
See at least FIG. 1: (2); ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where portable terminal 2 (wherein the information processing device) is a smart watch (is a wristwatch-type terminal)).


Regarding claim 14, Goto discloses:
An information processing system, comprising: 
a vehicle; and 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 (An information processing system) includes vehicle-side unit 1 on vehicle HV (comprising: a vehicle))

an information terminal wearable on a driver of the first vehicle, wherein the first vehicle comprises a first central processing unit (CPU) configured to:
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch; FIG. 1, FIG. 2, FIG. 4, ¶[0058]: HCU 11 implemented by a first CPU
Where assistance system 3 includes vehicle-side unit 1 on vehicle HV and a portable terminal 2 (an information terminal) that is a smart watch (wearable on a driver of the first vehicle), wherein the assistance system 3 is implemented by a first CPU (wherein the first vehicle comprises a first central processing unit (CPU) configured to))

acquire section information of an automatic driving section and a manual driving section on a traveling route of the first vehicle, 
(Goto,
See at least FIG. 1: (1), (HV); FIG. 2; ¶[0042]: ECU; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30... automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving ECU 60 is capable of performing switching between execution and inexecution of automatic driving... the inexecution of automatic driving corresponds to manual driving. The switching between the execution and the inexecution of automatic driving in the automatic driving ECU 60 may be autonomously performed in accordance with, for example, the end of traveling in an automatic driving section, a recognized traveling environment;
Where the vehicle-side unit 1 on vehicle HV, including automatic driving ECU 60, acquires map data from ADAS locator 30 (acquire section information) and determines sections of automatic driving and manual driving (of an automatic driving section and a manual driving section) to generate a travel plan for the vehicle HV (on a traveling route of the first vehicle))

estimate a manual driving recoverable time to reach the manual driving section, [based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle]; and 
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV, estimates a remaining time until the vehicle HV reaches the end of an automatic driving section, i.e. a time to reach the manual driving section (estimate a manual driving recoverable time to reach the manual driving section) and transmits the remaining time to the portable terminal 2)

transmit first data which includes the estimated manual driving recoverable time to the information terminal, and
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV, estimates a remaining time until the vehicle HV reaches the end of an automatic driving section and transmits the remaining time to the portable terminal 2 (transmit first data which includes the estimated manual driving recoverable time to the information terminal))

the information terminal comprises: 
a second CPU configured to: 
receive the first data from the first vehicle; [and output the section information of the automatic driving section and the manual driving section on the traveling route of the first vehicle], and a display unit configured to display second data by which the manual driving recoverable time to reach the manual driving section is confirmable.
(Goto,
See at least FIG. 1, ¶[0073]-¶[0075]: portable terminal 2 implemented by second CPU; FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where portable terminal 2, implemented by a second CPU (the information terminal comprises: a second CPU configured to:) receives the remaining time transmitted from the vehicle-side unit 1 (receive the first data from the first vehicle) and uses display 210 to display the remaining time to the end of the automatic driving section ([...], and a display unit configured to display second data by which the manual driving recoverable time to reach the manual driving section is confirmable)).

Goto fails to explicitly disclose estimate a manual driving recoverable time to reach the manual driving section, based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle and the information terminal outputs the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, the limitations bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[the information terminal comprises: a second CPU configured to: ...] output the section information of the automatic driving section and the manual driving section on the traveling route of the first vehicle, [and a display unit configured to display second data by which the manual driving recoverable time to reach the manual driving section is confirmable].
 (Miyahara,
See at least FIG. 1, FIG. 4, ¶[0052]: operation authority management apparatus 10 implemented by a processor; FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25, controlled by operation authority management apparatus 10 implemented by a processor ([the information terminal comprises: a second CPU configured to: ...]), to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (output the section information of the automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and the manual driving section on the traveling route of the first vehicle), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and a display unit configured to display second data by which the manual driving recoverable time to reach the manual driving section is confirmable])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 

The combination of Goto and Miyahara fails to teach estimate a manual driving recoverable time to reach the manual driving section, based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Aoi teaches:
[estimate a manual driving recoverable time to reach the manual driving section], based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle; and 
 (Aoi, 
See at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving;
Where the automated driving assistance apparatus determines a manual driving recovery time ([estimate a manual driving recoverable time to reach the manual driving section]) using image processing on images of the driver (based on learning data which is set for a driver of the vehicle) from a camera that indicate the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).


Regarding claim 15, Goto, Miyahara, and Aoi teach the information processing system according to claim 14. Goto further discloses:
wherein the first CPU is further configured to acquire the section information from a local dynamic map (LDM).
(Goto,
See at least FIG. 1: (1); FIG. 2: (30), (60); ¶[0045]: The ADAS locator 30 includes a global navigation satellite system (GNSS) receiver 31, an inertial sensor 32 and a map database (hereinbelow, referred to as a DB) 33 in which map data is stored; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30 and sensing information acquired from the surroundings monitoring sensor 50. The automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving, manual driving; ¶[0202]: elements may be combined;
Where the automatic driving ECU 60, part of the vehicle-side unit 1, which may be combined with the first CPU (wherein the first CPU), generates a travel plan that determines automatic driving sections and manual driving sections (is further configured to acquire the section information) based on map data (from a local dynamic map (LDM))).


Regarding claim 16, Goto, Miyahara, and Aoi teach the information processing system according to claim 14. Goto further discloses:
wherein the first CPU is further configured to estimate the manual driving recoverable time based on average speed information of a [second] vehicle on the traveling route of the first vehicle.
(Goto,
See at least FIG. 1, FIG. 2, FIG. 3, ¶[0058]: HCU 11 implemented by a first CPU; FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; 
Where the necessity determination section 112, part of HCU 11, implemented by a first CPU (wherein the first CPU), estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (is further configured to estimate the manual driving recoverable time) based on an average speed of the vehicle (based on average speed information of a [...] vehicle on the traveling route of the first vehicle) and the remaining distance based along the travel plan (on the traveling route of the first vehicle)).

Aoi further teaches:
[wherein the first CPU is further configured to estimate the manual driving recoverable time based on average speed information of a] second [vehicle on the traveling route of the first vehicle].
(Aoi,
See at least FIG. 2, ¶[0209]: automated driving assistance apparatus 10 implemented as a computer; FIG. 1, FIG. 7 (a)-(b), ¶0181]: uses speed limit to determine recovery time;
Where the automated driving assistance apparatus 10 implemented as a computer ([wherein the first CPU]) determines a recovery time for manual driving ([is further configured to estimate the manual driving recoverable time]) based on a speed limit of a road, where the speed limit is a speed of a second vehicle traveling on the route of the first vehicle ([based on average speed information of a] second [vehicle on the traveling route of the first vehicle])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing system of Goto and Miyahara with the features Aoi because “...the lengths of the control execution zone Z1 and the switching zone Z2 are adjusted according to the traveling speed of the road on which the passenger car 20 is traveling. For example, as in this embodiment, in the case of performing switch control on the highway HW, a traveling speed during automated driving control is estimated to be 80 to 100 km/h, and thus the lengths of the control execution zone Z1 and the switching zone Z2 are set to have a length of 1 to 3 km, for example” (Aoi, ¶[0104]). That is, using the average speed of a second vehicle, determined by the speed limit of a travel route, allows adjustment of the switching zones. 


Regarding claim 17, Goto, Miyahara, and Aoi teach the information processing system according to claim 14. Goto further discloses:
wherein the first CPU is further configured to:
determine notification timing of a manual driving recovery request notification [based on at least one of an arousal level or a position of the driver]; and transmit notification timing information to the information terminal, wherein the notification timing information indicates the determined notification timing, and 
(Goto,
See at least FIG. 1, FIG. 2, FIG. 3, ¶[0058]: HCU 11 implemented by a first CPU; FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of HCU 11, implemented by a first CPU (wherein the first CPU is further configured to:), estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (determine notification timing of a manual driving recovery request notification) and transmits the remaining time to the portable terminal 2 (and transmit notification timing information to the information terminal, wherein the notification timing information indicates the determined notification timing))

the second CPU is further configured to execute the manual driving recovery request notification at the notification timing.
(Goto,
See at least FIG. 1, ¶[0073]-¶[0075]: portable terminal 2 implemented by second CPU; FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2, implemented by a second CPU (the second CPU)  includes display 210 that displays a banner or a pop-up display (is further configured to execute the manual driving recovery request notification) when switching from automatic driving to manual driving (at the notification timing)).

Aoi further teaches:
[wherein the first CPU is further configured to: determine notification timing of a manual driving recovery request notification] based on at least one of an arousal level or a position of the driver; [...]
(Aoi,
See at least FIG. 2, ¶[0209]: automated driving assistance apparatus 10 implemented as a computer; FIG. 2; FIG. 3; FIG. 5: (S12), (S13); ¶[0120]: automated driving assistance apparatus 10; ¶[0011]: state of the driver; ¶[0129]-¶[0138]: arousal state of driver; ¶[0144], ¶[0146]: alert generated at predetermined timing corresponding to arousal level of driver;
Where the automated driving assistance apparatus 10 implemented as a computer ([wherein the first CPU]) determines a predetermined timing to issue an alert for switching to manual driving ([is further configured to: determine notification timing of a manual driving recovery request notification]) based on the state/arousal level of the driver and the associated recovery time (based on at least one of an arousal level or a position of the driver)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Aoi because in “...conventional automated driving assistance... appropriately making a switch to manual driving according to the state of the driver, such as the time required before it is possible to recover manual driving when the driver is operating a smartphone, eating, reading, or the like is not taken into consideration” (Aoi, ¶[0006]-¶[0007]). The features of Aoi “...provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]).


Regarding claim 18, Goto, Miyahara, and Aoi teach the information processing system according to claim 17. Goto further discloses:
wherein the second CPU is further configured to at least one of output an alarm or start vibration at the notification timing.
(Goto,
See at least FIG. 1, ¶[0073]-¶[0075]: portable terminal 2 implemented by second CPU; FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2, implemented by a second CPU (wherein the second CPU) includes display 210  that displays a banner or a pop-up display, i.e. outputting an alarm (is further configured to at least one of output an alarm or start vibration) when switching from automatic driving to manual driving (at the notification timing)).


Regarding claim 19, Goto discloses:
An information processing method, comprising: 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 includes vehicle-side unit 1 on vehicle HV and a portable terminal 2 (An information processing method))

[outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle]; and displaying data by which a manual driving recovery time to reach the manual driving section is confirmable, [wherein the manual driving recoverable is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle]. 
(Goto,
See at least FIG. 1: (1), (2), (HV); FIG. 2; FIG. 4; FIG. 5: (2), (210); FIG. 9; ¶[0042]: ECU; ¶[0074]: display unit 210; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the vehicle-side unit 1 on vehicle HV transmits the remaining time to portable terminal 2, which displays the remaining time to the end of the automatic driving section on display 210 ([...], and displaying data by which a manual driving recovery time to reach the manual driving section is confirmable [...])).

Goto fails to explicitly disclose outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle and wherein the manual driving recoverable is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle; [and displaying data by which a manual driving recovery time to reach the manual driving section is confirmable...].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (outputting section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a vehicle), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and displaying data by which a manual driving recovery time to reach the manual driving section is confirmable...])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 

The combination of Goto and Miyahara fails to teach wherein the manual driving recoverable is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Aoi teaches:
[...] wherein the manual driving recoverable is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle.
(Aoi, 
See at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving;
Where the automated driving assistance apparatus determines a manual driving recovery time (wherein the manual driving recoverable) using image processing on images of the driver (is based on learning data which is set for a driver of the vehicle) from a camera that indicate the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).


Regarding claim 20, Goto discloses:
An information processing method executed in an information processing system including a vehicle and an information terminal wearable on a driver of the mobile device, the information processing method comprising: 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 (An information processing method executed in an information processing system) includes vehicle-side unit 1 on vehicle HV (including a vehicle) and a portable terminal 2 (and an information terminal) that is a smart watch (wearable on a driver of the mobile device))

acquiring, by the vehicle, section information of an automatic driving section and a manual driving section on a traveling route of the vehicle, 
(Goto,
See at least FIG. 1: (1), (HV); FIG. 2; ¶[0042]: ECU; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30... automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving ECU 60 is capable of performing switching between execution and inexecution of automatic driving... the inexecution of automatic driving corresponds to manual driving. The switching between the execution and the inexecution of automatic driving in the automatic driving ECU 60 may be autonomously performed in accordance with, for example, the end of traveling in an automatic driving section, a recognized traveling environment;
Where the vehicle-side unit 1 on vehicle HV, including automatic driving ECU 60 acquires map data from ADAS locator 30 (acquiring, by the vehicle, section information) and determines sections of automatic driving and manual driving (of an automatic driving section and a manual driving section) to generate a travel plan for the vehicle HV (on a traveling route of the vehicle))

estimating, by the vehicle, a manual driving recoverable time to reach the manual driving section, [based on learning data which is set for the driver and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle]; and transmitting, by the vehicle, first data which includes the estimated manual driving recoverable time to the information terminal;
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV, estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (estimating, by the vehicle,  a time to reach each section) and transmits the remaining time to the portable terminal 2 ([...]; and transmitting, by the vehicle, first data which includes the estimated manual driving recoverable time to the information terminal))

receiving, by the information terminal, the first data from the vehicle; [outputting, by the information terminal, the section information of the automatic driving section and the manual driving section on the traveling route of the vehicle], and displaying, by the information terminal, second data by which the manual driving recoverable time to reach the manual driving section is confirmable.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where portable terminal 2 receives the remaining time transmitted from the vehicle-side unit 1 (receiving, by the information terminal, the first data from the vehicle) and displays the remaining time to the end of the automatic driving section on display 210 ([...], and displaying, by the information terminal, second data by which the manual driving recoverable time to reach the manual driving section is confirmable)).

Goto fails to explicitly disclose estimating, by the vehicle, a manual driving recoverable time to reach the manual driving section, based on learning data which is set for the driver and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle and outputting, by the information terminal, the section information of the automatic driving section and the manual driving section on the traveling route of the vehicle, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
outputting, by the information terminal, the section information of the automatic driving section and the manual driving section on the traveling route of the vehicle, [and displaying, by the information terminal, second data by which the manual driving recoverable time to reach the manual driving section is confirmable]. 
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (outputting, by the information terminal, the section information of the automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and the manual driving section on the traveling route of the vehicle), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and displaying, by the information terminal, second data by which the manual driving recoverable time to reach the manual driving section is confirmable])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]).

The combination of Goto and Miyahara fails to teach estimating, by the vehicle, a manual driving recoverable time to reach the manual driving section, based on learning data which is set for the driver and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Aoi teaches:
[estimating, by the vehicle, a manual driving recoverable time to reach the manual driving section,] based on learning data which is set for the driver and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle; 
(Aoi, 
See at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving;
Where the automated driving assistance apparatus determines a manual driving recovery time ([estimating, by the vehicle, a manual driving recoverable time to reach the manual driving section,]) using image processing on images of the driver (based on learning data which is set for the driver) from a camera that indicate the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).


Regarding claim 21, Goto discloses:
A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch; ¶[0058]: HCU 11 executes various processes by executing control programs; ¶[0075]: main control unit 200 executes various processes by executing control programs;
Where assistance system 3 includes vehicle-side unit 1 on vehicle HV and a portable terminal 2, both of which operate by executing control programs (A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising))

[outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle]; and displaying data by which a manual driving recoverable time to reach the manual driving section is confirmable, [wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle].
(Goto,
See at least FIG. 1: (1), (2), (HV); FIG. 2; FIG. 4; FIG. 5: (2), (210); FIG. 9; ¶[0042]: ECU; ¶[0074]: display unit 210; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the vehicle-side unit 1 on vehicle HV transmits the remaining time to portable terminal 2, which displays the remaining time to the end of the automatic driving section on display 210 ([...]; and displaying data by which a manual driving recoverable time to reach the manual driving section is confirmable)).

Goto fails to explicitly disclose outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle and wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
outputting section information of an automatic driving section and a manual driving section on a traveling route of a vehicle; [and displaying data by which a manual driving recoverable time to reach the manual driving section is confirmable...].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time; ¶[0050]: programs stored in memory;
Where notification unit 13 uses display 25 to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (outputting section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a vehicle), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and displaying data by which a manual driving recoverable time to reach the manual driving section is confirmable...])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 

The combination of Goto and Miyahara fails to teach wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Aoi teaches:
[...] wherein the manual driving recoverable time is based on learning data which is set for a driver of the vehicle and observation information which includes a type of a secondary task executed by the driver during automatic driving of the vehicle.
(Aoi, 
See at least FIG. 1; FIG. 3; ¶[0129], ¶[0131]-¶[0138]: state of a driver with tasks; ¶[0116], ¶[0135], ¶[0138]: image processing to recognize driver state; ¶[0019], ¶[0082], ¶[0144]: estimates manual recovery time based on task driver performs leading up to switching to manual driving;
Where the automated driving assistance apparatus determines a manual driving recovery time (wherein the manual driving recoverable time) using image processing on images of the driver (is based on learning data which is set for a driver of the vehicle) from a camera that indicate the driver is performing any of various tasks such as operating a smartphone, eating, drinking, smoking, reading, etc. (and observation information which includes a type of a secondary task executed by the driver), while the vehicle is in automated driving control (during automatic driving of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features Aoi because “The invention aims to provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]). Specifically, “...by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there will be a problem if a switch is made from automated driving to manual driving in the predetermined switching zone... As a result, appropriate support can be provided according to the state of the driver, when switching from automated driving to manual driving” (Aoi, ¶[0051], ¶[0053]).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, Miyahara, and Aoi as applied to claim 1, above, and in further view of Rogers (US 20110218765 A1), henceforth known as Rogers.
Rogers was first cited in a previous Office Action. 

Regarding claim 3, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 3 as a whole. 
However, in the same field of endeavor, Rogers teaches:
wherein the display unit is further configured to display different pieces of the section information based on individual time axes in an inner peripheral portion and an outer peripheral portion.
(Rogers,
See at least FIG. 1; ¶[0026]: computing system 10 is a wrist-watch; ¶[0028]: computing system 10 includes a display; FIG. 2: (56), (5), (54); ¶[0033]: The hours countdown screen 40 also includes an adjustable colored area 56 on the countdown face 52 that graphically indicates the time remaining in a countdown; ¶[0037]: (5); FIG. 3: (84), (6), (54); ¶[0038]-¶[0039]; FIG. 4: (94); ¶[0040];
Where computing system 10 is a wrist-watch that includes a display (wherein the display unit) that displays different sections of countdown time (is further configured to display different pieces of the section information) according to edge 5 and countdown indicator 54 shown in FIG. 2 (based on individual time axes), where edge 5 and countdown indicator 54 start at the center of the clock and extend to the outer portion of the clock (in an inner peripheral portion and an outer peripheral portion)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features taught by Rogers because “...people often perceive the expiration of time as displayed by a digital countdown (e.g., through numbers increasing or decreasing) in a numeric sense. Unfortunately, people often focus on the changing numbers rather than the actual expiration of time. This can result in the appearance of time moving either more slowly or more quickly than it actually is. Thus, people often miss deadlines or fail to finish various tasks in a time allotted” (Rogers, ¶[0002]) and “Embodiments of the invention address the drawbacks of the prior art and make it easier for people to understand the concept of elapsed time. The present invention allows the user to see time as a measurement instead of positions on a clockface or a digital readout.” (Rogers, ¶[0003]).


Regarding claim 4, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 4 as a whole. 
However, in the same field of endeavor, Rogers teaches:
wherein the display unit is further configured to display different pieces of the section information based on three or more individual time axes from an inner peripheral portion to an outer peripheral portion.
(Rogers,
See at least FIG. 1; ¶[0026]: computing system 10 is a wrist-watch; ¶[0028]: computing system 10 includes a display; FIG. 2: (56), (5), (54); ¶[0033]: The hours countdown screen 40 also includes an adjustable colored area 56 on the countdown face 52 that graphically indicates the time remaining in a countdown; ¶[0037]: (5); FIG. 3: (84), (6), (54); ¶[0038]-¶[0039]; FIG. 4: (94); ¶[0040]; ¶[0054]: the clock screen 120 may display one or more colored areas that graphically illustrate the length of a countdown... if the time remaining in a countdown is more than a minute but less than an hour, a red colored area for the remaining minutes and a blue colored area for the remaining fractions of an hour is displayed;
Where computing system 10 is a wrist-watch that includes a display (wherein the display unit) that displays different sections of countdown time (is further configured to display different pieces of the section information) according to edge 5 and countdown indicator 54 shown in FIG. 2 and where multiple colored areas may be shown at once resulting in at least three axes such as edge 5 and countdown indicator 54 (based on three or more individual time axes), where the three axes including edge 5 and countdown indicator 54 start at the center of the clock and extend to the outer portion of the clock (from an inner peripheral portion to an outer peripheral portion)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features taught by Rogers because “...people often perceive the expiration of time as displayed by a digital countdown (e.g., through numbers increasing or decreasing) in a numeric sense. Unfortunately, people often focus on the changing numbers rather than the actual expiration of time. This can result in the appearance of time moving either more slowly or more quickly than it actually is. Thus, people often miss deadlines or fail to finish various tasks in a time allotted” (Rogers, ¶[0002]) and “Embodiments of the invention address the drawbacks of the prior art and make it easier for people to understand the concept of elapsed time. The present invention allows the user to see time as a measurement instead of positions on a clockface or a digital readout.” (Rogers, ¶[0003]).


Claims 5-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Goto, Miyahara, and Aoi, as applied to claim 1, above, and in further view of Stempora (US 20150025917 A1), henceforth known as Stempora.
Stempora was first cited in a previous Office Action. 

Regarding claim 5, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 5 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a sensor configured to detect a state of the driver who wears the information processing device; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: a sensor configured to detect a state of the driver who wears the information processing device))

a transceiver configured to transmit detection information of the sensor to the vehicle.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a transceiver) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the sensor to the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 6, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 6 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a biosensor configured to detect a motion of the driver who wears the information processing device; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a heart rate monitor to detect a heart rate, i.e. a movement of the individual wearing the smart watch (further comprising: a biosensor configured to detect a motion of the driver who wears the information processing device))

a transceiver configured to transmit detection information of the biosensor to the vehicle.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a heart rate monitor to detect a heart rate, i.e. a movement of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a transceiver) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the biosensor to the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 7, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 7 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a position sensor configured to detect a position of the driver who wears the information processing device; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0087]: the portable device and/or vehicle comprises one or more sensors or components that can provide information for determining a global position or location (such as longitudinal and latitudinal coordinates), relative position or location (such as determining that the location of the portable device is near the driver's seat, the driver's left hand, or within a pocket or purse, for example); FIG. 1: (124); 
Where the portable device 103 is a smart watch and includes a global positioning sensor to determine a position of the individual wearing the smart watch (further comprising: a position sensor configured to detect a position of the driver who wears the information processing device))

a transceiver configured to transmit detection information of the position sensor to the vehicle.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0087]; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a global positioning sensor to determine a position of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a transceiver) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the position sensor to the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora to implement “...an algorithm that determines the location or position of the operator of the portable device” and “an algorithm that determines whether or not the operator of the portable device is operating the vehicle or in a position to operate the vehicle” (Stempora, ¶[0105]), in order to provide “...a system for determining a level of risk associated with an individual” (Stempora, ¶[0004). That is, by detecting the position of the driver, a level of risk associated with the driver can be determined. 


Regarding claim 8, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 8 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: an activity amount measurement sensor configured to detect an activity amount of the driver who wears the information processing device; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information; 
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: an activity amount measurement sensor configured to detect an activity amount of the driver who wears the information processing device))

a transceiver configured to transmit detection information of the activity amount measurement sensor to the vehicle.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a transceiver) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the activity amount measurement sensor to the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 9, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. The combination of Goto, Miyahara, and Aoi fails explicitly to teach the limitations of claim 9 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a sensor configured to detect a state of the driver who wears the information processing device; 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: a sensor configured to detect a state of the driver who wears the information processing device))

a memory configured to store acquired information of the sensor as log data; and 
(Stempora,
See at least FIG. 1: (103); FIG. 3: (103), (301); ¶[0255]: a non-transitory computer-readable storage medium 301; ¶[0141]; ¶[0142]: cognitive capacity is determined using... historical cognitive load measurements; ¶[0143]: ... the cognitive load and/or cognitive capacity is evaluated over a period of time... the cognitive capacity is determined by analyzing recorded data from one or more sensors; ¶[0047]: baseline cognitive information may be determined for an individual... by analyzing... historical measurements of cognitive information; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used;
Where the portable device 103 includes a non-transitory computer-readable storage medium 301 (a memory) that stores historical measurements of cognitive information, recorded data from one or more sensors, to create a baseline cognitive map for an individual (configured to store acquired information of the sensor as log data))

a transceiver configured to transmit detection information of the sensor to the vehicle, 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver... FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a transceiver) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the sensor to the vehicle))

wherein the log data indicates the state of the driver before the driver gets in the vehicle, and the log data is output to the vehicle.
(Stempora,
See at least FIG. 1: (103); FIG. 3: (103), (301); ¶[0255]: a non-transitory computer-readable storage medium 301; ¶[0141]; ¶[0142]: cognitive capacity is determined using... historical cognitive load measurements; ¶[0143]:The cognitive capacity measurement or estimation for the individual can be made prior to performing the primary or goal state activity such as operating a vehicle... the cognitive load and/or cognitive capacity is evaluated over a period of time... the cognitive capacity is determined by analyzing recorded data from one or more sensors; ¶[0047]: baseline cognitive information may be determined for an individual... by analyzing... historical measurements of cognitive information; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used;
Where the portable device 103 includes a non-transitory computer-readable storage medium 301 that stores historical measurements of cognitive information, recorded data from one or more sensors, to create a baseline cognitive map for an individual (wherein the log data indicates the state of the driver), where the data is recorded and a baseline is made prior to the individual operating a vehicle (before the driver gets in the vehicle), and where the portable device 103 includes a transceiver to wirelessly send and receive information to/from the vehicle (and the log data is output to the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 12, Goto, Miyahara, and Aoi teach the information processing device according to claim 1. Goto further teaches:
further comprising a central processing unit configured to control [vibration] start processing at an output time of a recovery request notification to the manual driving.
(Goto,
See at least FIG. 1, ¶[0073]-¶[0075]: portable terminal 2 implemented by second CPU; FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2, implemented by a second CPU (further comprising a central processing unit) includes display 210  that starts displaying a banner or a pop-up display when switching from automatic driving to manual driving (configured to control [...] start processing at an output time of a recovery request notification to the manual driving)).

The combination of Goto, Miyahara, and Aoi fails to teach comprising a central processing unit configured to control vibration start processing at an output time of a recovery request notification to the manual driving, the limitations bolded for emphasis. 
However, in the same field of endeavor, Stempora teaches:
[further comprising a central processing unit configured to control] vibration [start processing...].
(Stempora, 
See at least FIG. 1: (103); ¶[0077]: the portable device or wearable device is a... watch (such as a smart watch); ¶[0103]: the portable device and/or vehicle comprises an information transfer medium that provides information to the operator of the vehicle, such as an alert... the information transfer medium for transmitting information from the portable device to the operator... is one or more selected from the group:... mechanical indicator (such as vibrating the portable device...);
Where the portable device is a smart watch ([further comprising a central processing unit]) and alerts the operator of the vehicle by vibrating the portable device, i.e. the smart watch ([configured to control] vibration [start processing...])). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto, Miyahara, and Aoi with the features of Stempora because the features taught by Stempora constitutes a simple substitution of one known element for another to obtain predictable results. See MPEP §2143 B. 
Specifically, Stempora teaches  “...the portable device and/or vehicle comprises an information transfer medium that provides information to the operator of the vehicle, such as an alert or driving feedback. In one embodiment, the information transfer medium for transmitting information from the portable device to the operator (or from the vehicle to the operator or from the portable device to the operator via the vehicle) is one or more selected from the group: display (such as liquid crystal display, organic light emitting diode display, electrophoretic display, projector or projection display, head-up display, augmented reality display, head-mounted display, or other spatial light modulator), speaker, visible indicator (such as a pulsing light emitting diode or laser, or a light emitting region of the portable device or vehicle), and mechanical indicator (such as vibrating the portable device...)” where an alert to the operator of the vehicle can be any of a display (as also disclosed by Goto, above) or a mechanical indicator such as vibrating the portable device. This shows that the prior art contained a device which differed from the claimed device by the substitution of some components (a display) with other components (a mechanical indicator such a vibrating the portable device). Stempora shows the substituted components and their functions were known in the art and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoi et al. (US 20190370580 A1) discloses a driver monitoring apparatus includes: an image obtaining unit that obtains a captured image from an imaging apparatus arranged so as to capture an image of a driver seated in a driver seat of a vehicle; an observation information obtaining unit that obtains observation information regarding the driver, the observation information including facial behavior information regarding behavior of a face of the driver; and a driver state estimating unit that inputs the captured image and the observation information to a trained learner that has been trained to estimate a degree of concentration of the driver on driving, and obtains, from the learner, driving concentration information regarding the degree of concentration of the driver on driving.
Fung et al. (US 20160001781 A1) discloses a method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The method includes determining a combined driver state based on the plurality of driver states and modifying control of one or more vehicle systems based on the combined driver state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M McAndrews whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668